United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604

                             February 24, 2006


                                    Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. DANIEL A. MANION, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge




SELEMAWIT F. GIDAY,                          ]   Petition for Review of
        Petitioner,                          ]   an Order of the Board of
                                             ]   Immigration Appeals
No. 04-1962                    v.            ]
                                             ]   No. A95-395-594
ALBERTO R. GONZALES,                         ]
        Respondent.                          ]
                                             ]




      IT IS ORDERED that respondent's motion for clarification is GRANTED.
The clerk shall amend page nine of the slip opinion by replacing the words
"Department of Homeland Security" with the words "Department of Justice".